In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00078-CV

CITY OF ARLINGTON, Appellant                §   On Appeal from the 48th District Court

V.                                          §   of Tarrant County (048-315819-20)

                                            §   October 14, 2021

MONIQUE UKPONG, Appellee                    §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order.      We reverse the trial court’s order denying

appellant City of Arlington’s plea to the jurisdiction, and we render a judgment

dismissing appellee Monique Ukpong’s claims.

      It is further ordered that appellee Monique Ukpong shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dana Womack
                                            Justice Dana Womack